DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 13-19 of U.S. Patent No. 10,638,354 (hereinafter called “the ’354 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’354 Patent.
Regarding claim 1 of the present application, claim 1 of the ’354 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
a communication apparatus comprising: 
a memory configured to store instructions (see 32:38 of the ’354 Patent); and 
a processor configured to execute the instructions to (see 32:39 of the ’354 Patent): 
allocate mobile network operator traffic corresponding to a first user information to a physical node (see 32:40-43 of the ’354 Patent); 
allocate mobile virtual network operator traffic corresponding to a second user information to a virtual node (see 32:43-48 of the ’354 Patent); and 
forward the allocated mobile network operator traffic to the physical node (see 32:49-51 of the ’354 Patent); and 
forward the allocated mobile virtual network operator traffic to the virtual node (see 32:49-51 of the ’354 Patent).
Stated another way, claim 1 of the present application is merely a broader version of claim 1 of the ’354 Patent in that it omits one or more elements of claim 1 of the ’354 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 8, claim 13 of the ’354 Patent similarly discloses every limitation and thus renders the claim obvious.  

Regarding claims 2 and 9, claims 2 and 14 of the ’354 Patent similarly discloses every limitation and thus renders the claim obvious.  

3 and 10, claims 3 and 15 of the ’354 Patent similarly discloses every limitation and thus renders the claim obvious.  

Regarding claims 4 and 11, claims 4 and 16 of the ’354 Patent similarly discloses every limitation and thus renders the claim obvious.  

Regarding claims 5 and 12, claims 5 and 17 of the ’354 Patent similarly discloses every limitation and thus renders the claim obvious.  

Regarding claims 6 and 13, claims 6 and 18 of the ’354 Patent similarly discloses every limitation and thus renders the claim obvious.  

Regarding claims 7 and 14, claims 7 and 19 of the ’354 Patent similarly discloses every limitation and thus renders the claim obvious.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-6 and 10-13 recite the limitation “the information relating to the traffic” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 14 recites the limitation “the service level” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0111878 to Wang.

Regarding claim 1:
Wang discloses a communication apparatus comprising: 
a memory configured to store instructions (see paragraph 0161, for example); and 
a processor configured to execute the instructions to (see processing unit 202 and paragraphs 0064 and 0161, for example): 
allocate mobile network operator traffic corresponding to a first user information to a physical node (disclosed throughout; see the physical nodes (MMEs, S/PGWs, HSSs) in Figure ; 
allocate mobile virtual network operator traffic corresponding to a second user information to a virtual node (disclosed throughout; see the virtual nodes (vMMEs, vS/PGWs, vHSSs) in Figure 1, for example; see paragraphs 0040 and 0043, for example, which indicates that users of the traditional operator are allocated to the vEPC (including the physical nodes of Figure 1); see also paragraphs 0090 and 0102, for example); and 
forward the allocated mobile network operator traffic to the physical node (disclosed throughout; the selected EPC serves the corresponding users and thus traffic for these operators is forwarded to the physical nodes in the EPC (MME, S/PGW, HSS)); and 
forward the allocated mobile virtual network operator traffic to the virtual node (disclosed throughout; the selected vEPC serves the corresponding users and thus traffic for these operators is forwarded to the physical nodes in the vEPC (vMME, vS/PGW, vHSS)).

Regarding claim 8:
Wang discloses a communication method comprising: 
allocating mobile network operator traffic corresponding to a first user information to a physical node (disclosed throughout; see the physical nodes (MMEs, S/PGWs, HSSs) in Figure 1, for example; see paragraphs 0040 and 0043, for example, which indicates that users of the traditional operator are allocated to the EPC (including the physical nodes of Figure 1); see also paragraphs 0090 and 0102, for example); 
allocating mobile virtual network operator traffic corresponding to a second user information to a virtual node (disclosed throughout; see the virtual nodes (vMMEs, vS/PGWs, vHSSs) in Figure 1, for example; see paragraphs 0040 and 0043, for example, which indicates that users of the traditional operator are allocated to the vEPC (including the physical nodes of Figure 1); see also paragraphs 0090 and 0102, for example); and 
forwarding the allocated mobile network operator traffic to the physical node (disclosed throughout; the selected EPC serves the corresponding users and thus traffic for these operators is forwarded to the physical nodes in the EPC (MME, S/PGW, HSS)); and 
forwarding the allocated mobile virtual network operator traffic to the virtual node (disclosed throughout; the selected vEPC serves the corresponding users and thus traffic for these operators is forwarded to the physical nodes in the vEPC (vMME, vS/PGW, vHSS)).

Regarding claims 2 and 9:
Wang discloses the limitations that the processor allocates the traffic, out of virtual machines which realize the predetermined virtual network function, to a first virtual machine included in a first virtual network or a second virtual machine included in a second virtual network, according to an attribute of the traffic (disclosed throughout; see paragraph 0043, for example, which indicates that there are multiple vEPC devices; see paragraph 0041, for example, which indicates that a particular MMNE (vMME and/or vSGSN) is selected based on an attribute of the traffic (the specific service); see also paragraphs 0100 and 0101).



3 and 10:
Wang discloses the limitations that the information relating to the traffic includes information on a carrier, extracted in correspondence with the traffic, a user thereof subscribing to the carrier (disclosed throughout; see paragraph 0040, for example, which indicates that the nodes of a particular EPC/vEPC are selected based on the operator (carrier) to which the user belongs/subscribes).

Regarding claims 4 and 11:
Wang discloses the limitation that the information relating to the traffic includes information extracted in correspondence with the traffic and being unique to a user (disclosed throughout; as indicated in paragraphs 0050-0052, for example, the network element selection entity assigns the UE a globally unique user equipment temporary identification (GUTI), which is used to direct the UE’s traffic to the selected MMNE elements).

Regarding claims 5 and 12:
Wang discloses the limitations that the information relating to the traffic includes information on contents extracted in correspondence with the traffic that carries the contents (disclosed throughout; see paragraph 0041, for example, which indicates that a particular MMNE (vMME and/or vSGSN) is selected based on the traffic that carries the contents (the specific service); see also paragraphs 0100 and 0101).



6 and 13:
Wang discloses the limitations that the information relating to the traffic includes information on an application of a transmission source of contents, extracted in correspondence with the traffic (disclosed throughout; see paragraph 0041, for example, which indicates that a particular MMNE (vMME and/or vSGSN) is selected based an application of a transmission source of contents (the specific service); see also paragraphs 0100 and 0101).

Regarding claims 7 and 14:
Wang discloses the limitations that when allocating the traffic to the virtual network function according to the service level, the processor selects a server apparatus including the virtual network function (disclosed throughout; see paragraph 0041, for example, which indicates that a particular MMNE (vMME and/or vSGSN) is selected based a specific service; see also paragraphs 0100 and 0101; further, as indicated in Table 3 and paragraph 0112, the service level is used to select the particular virtual network function; clearly, a video service has a higher service level (requiring a higher bandwidth) than a voice service).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2016/0072823 to Faccin et al discloses using multiple credentials for access and traffic differentiation.
U.S. Patent Application Publication 2015/0382242 to Sunavala et al discloses a method for intelligent mobile function distribution.  
U.S. Patent Application Publication 2015/0124622 to Kovvali et al discloses a load balancer for RAN-analytics deployments in multi-chassis, cloud and virtual server environments.  
U.S. Patent Application Publication 2012/0014332 to Smith et al discloses a method for dynamic spectrum arbitrage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 11, 2021